DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fulbright et al. (US 2016/0311092 A1).
Fulbright et al. (‘092) provides a cylinder (barrel 320) with a cross-section that is substantially circular, with small lands (323).  The configuration of the lands (323) allows a bit (106) to enter barrel (320) at virtually any angular orientation, and to be adjusted in its orientation as it moves along inside the barrel so that at the upper end of the barrel, the bit is properly oriented with the shaft (104), secured therein, and ready for use in the screwdriver (100)(paragraph [0058]).  It appears from both the description and the drawing figures that the barrel (320) and the configuration of the lands (323) anticipates the structural limitations describing the clocking cylinder of claim 3.
Allowable Subject Matter
Claims 1 and 2 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  it is the examiner’s opinion that the limitations of: …at least one locking finger formed longitudinally in the tubular shaft and cantilevered from the tubular shaft…; at least one locked detent and at least one unlocked detent formed in the at least one locking finger…; a track…; a locking sleeve slidably positioned on the shaft proximate the at least one locking finger; and at least one roller ball mounted in the locking sleeve portion for engaging one of the at least one locked detent and the at least one unlocked detent,… together in combination with the rest of the limitations in the independent claim, has neither been disclosed nor suggested in part, whole, or combination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Thomas whose telephone number is (571) 272-4497.  The examiner’s e-mail address is: dave.thomas@uspto.gov. The examiner can normally be reached on Mon-Fri 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/David B. Thomas/
Primary Examiner, Art Unit 3723
/DBT/